DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 17/320,669 filed on May 14, 2021, title: “Custom Data”.

Status of the Claims
Claim 1 was pending in the application.  By the 08/24/2021 Response, claim 1 has been cancelled and claims 2-22 have been added.  Accordingly, claims 2-22 are pending and have been examined.

Priority
This application was filed on 05/14/2021 and is a CON of US Application No. 16/373,509 filed on 04/02/2019 (Patented No. 11,037,250) which is a CON of Application No. 14/202,851 filed on 03/10/2014 (Patented No 10,275,832), which claims the benefit of US Provisional Application No. 61/791,899, filed on 03/15/2013 and claims the benefit of US Provisional Application No. 61/792,100, filed on 03/15/2013.
For the purpose of examination, the 03/15/2013 is considered to be the effective filing date.
Information Disclosure Statement
The information disclosure statement filed on 08/24/2021 is being considered.  A copy of the PTOL-1449 form with the examiner’s initials is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,037,250.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-22 of the present application recites substantially the same limitations as claims 1-13 of Patent No. 11,037,250 with minor variations that would have been obvious to one of ordinary skills in the art.

Application No. 17/320,669
Patent No. 11,037,250
Claim 12, A method, comprising:
Claim 7, A method, comprising: 
   accessing configuration data associated with a particular entity in a plurality of entities, wherein the configuration data includes a specification of: how to extract a set of entity-generated data records from a remote data store associated with the particular entity, wherein the remote data store associated with the particular entity comprises common data elements shared by the plurality of entities and entity-specific data elements specified by the particular entity; and how the set of entity-generated data records is to be used by a hosted application;
   accessing configuration data associated with a particular entity in a plurality of entities, wherein the configuration data includes a specification of how to extract a set of entity generated data records from a remote data store associated with the particular entity, and wherein the remote data store associated with the particular entity comprises common data elements shared by the plurality of entities and entity-specific data elements specified by the particular entity;

   determining that values for a data field specified in the configuration data have been previously extracted from the remote data store;
   generating, according to the specification included in the configuration data, a query for extracting values associated with an entity-specific data field;
   in response to determining that values for the data field have been previously extracted, facilitating incremental data extraction at least in part by generating, according to the specification included in the configuration data, a query for values associated with the data field, wherein generating the query comprises determining an associated range indicator that indicates a time period of data values to be extracted, wherein the range indicator associated with the query includes a timestamp representing a starting point of the time period, and wherein the timestamp is based at least in part on a previous retrieval timestamp; 
   based at least in part on the generated query, extracting, from the remote data store, a set of values for the entity-specific data field; and
   based at least in part on the generated query, extracting, from the remote data store, values for the data field corresponding to the determined range indicator; and 
   executing the hosted application, including using at least some of the extracted values for the entity-specific data field according to the specification included in the configuration data.
   

   storing the extracted values to a data store of a central host component that provides services to the plurality of entities.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter).
Claims 2-22 recite a system, method and computer program of processing insurance data collected from a plurality of insurance companies.  The claims recite a system comprises computer components, a method comprises a series of steps, and a computer program comprises instructions, therefore, they are directed to a machine, process, and manufacture product which fall within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 12 recites a method with a series of steps for processing insurance data collected from a plurality of insurance companies, comprising:  accessing configuration data associated with a particular entity in a plurality of entities, wherein the configuration data includes a specification of: how to extract a set of entity-generated data records from a remote data store associated with the particular entity, wherein the remote data store associated with the particular entity comprises common data elements shared by the plurality of entities and entity-specific data elements specified by the particular entity; and how the set of entity-generated data records is to be used by a hosted application; generating, according to the specification included in the configuration data, a query for extracting values associated with an entity-specific data field; based at least in part on the generated query, extracting, from the remote data store, a set of values for the entity-specific data field; and executing the hosted application, including using at least some of the extracted values for the entity-specific data field according to the specification included in the configuration data.
The claim invention recites a method for processing insurance data extracted from a plurality of insurance companies and storing them in the central host computer that provides services to the plurality of entities.  The claim steps, such as accessing data, extracting data, generating data, extracting data, and executing data correspond to the concept of “Collecting information, analyzing it, and displaying certain results of the collection and analysis” in the Electric Power Group case.  The claim describes the concept that is directed to a fundamental economic practice (i.e., hedging, insurance, mitigating risk), which is a Method of Organizing Human Activity.  Thus, the claim recites a Method of Organizing Human Activity and is abstract idea in nature.  The mere nominal recitation of computer components does not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea.
Claim 2 recites a computer system and claim 22 recites a computer program with comparable elements and limitations as discussed in claim 12.  Therefore, these claims also are directed to an abstract idea (Step 2A Prong 1-Yes, the claims recite an abstract idea).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims include the additional elements, such as system comprising a processor, a network, and a query, all are recited at a high level of generality and the limitations are done by the generically recited computer system (see Publication No. 2021/0374870 A1, paragraphs 19-26 and Figure 1) to perform the accessing, extracting, generating, extracting, and executing steps.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 2-No, the claims do not integrate the abstract idea into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of processing insurance data extracted from a plurality of insurance companies and storing them in the central host computer that provides services to the plurality of entities in an insurance environment.  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2--11 and 13-21 depend on independent claims 2 and 12 respectively and thus include all of the limitations and features of the independent claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 2, 12 and 22.
Claims 3 and 13 include more details about using the entity-specific data field to define a metric that is used in the hosted application.  (Additional details about the metric that is used the hosted application.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 4 and 14 include more details about the hosted application comprises using the entity-specific data field as a filter.  (Additional details about the entity-specific data field.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 5 and 15 include more details about the hosted application comprises a comparison application.  (Additional details about the hosted application.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 6 and 16 include more details about the entity-specific data field is available for use by a plurality of hosted application.  (Additional details about the metric that is used the hosted application.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 7 and 17 include more details about storing the extracted values to a data store of a central host component that provides hosted applications to the plurality of entities.  (Additional details about the metric that is used the hosted application.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 8 and 18 include more details about the extracted value is associated with a timestamp.  (Additional details about the metric that is used the hosted application.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 9 and 19 include more instructions of receiving a modification to the specification included in the configuration data to request extraction of values and generating a column in a data store of a central host component.  (Additional instructions about the modification of the specification and generation of the data column.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 10 and 20 include more details about the query comprises a query for extracting all values for the entity-specific data field.  (Additional details about the query.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 11 and 21 include more details about the query comprises an incremental query for incremental extracting of values for the entity-specific data field from the remote data store.  (Additional details about the query.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

The limitations of claims 2-11 and 13-21 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer system.  Thus, the dependent claims do no more than providing additional detailed instructions and administrative requirements for the functional steps already recited in the independent claim and additional details and requirements for managing bill presentment and payment process.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.
The focus of the claimed invention is on processing the insurance data extracted from a plurality of insurance companies and storing them in the central host computer.  The claims are not directed to a new type of processor, network, system memory, or query, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more than the judicial exception).


Claim Rejections - 35 USC § 102/103
Extensive prior art search has been performed during the examination of the parent cases.  An updated art search did not identify a better art that teaches each and every elements of the claims.

Conclusion
Claims 2-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697